Citation Nr: 0407381	
Decision Date: 03/22/04    Archive Date: 04/01/04

DOCKET NO.  03-09 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether a timely substantive appeal to the April 2000 
rating decision that reduced the veteran's 60 percent 
disability evaluation for the residuals of a lumbar 
laminectomy to 20 percent, effective July 1, 2000, was 
received.

2.  Entitlement to an effective date prior to November 1, 
2001, for the assignment of a 60 percent disability 
evaluation for the residuals of a lumbar laminectomy.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran had active service from April 1983 to May 1988.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which awarded the veteran an increased 
rating of 60 percent for the residuals of a lumbar 
laminectomy, effective November 1, 2001.  

During the pendency of this matter, the veteran has asserted 
that he continuously pursued an appeal with respect to an 
earlier April 2000 rating decision of the RO that resulted in 
a reduction of benefits for his service-connected residuals 
of a lumbar laminectomy from 60 percent to 20 percent, 
effective July 1, 2000.  The Board observes that the RO did 
address this matter in its review of the veteran's 
entitlement to an effective date earlier than November 1, 
2001, for his subsequently increased rating back to 60 
percent for this low back disability.  The RO included notice 
to the veteran as to the regulations governing the timeliness 
of appeals.  Also, the veteran offered evidence and argument 
directly relevant to the timeliness issue.  As such, no 
prejudice results from the Board's discussion of the matter 
herein.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
Although the RO did not parse out the timeliness matter for 
review as a separate issue on appeal, for purposes of 
clarity, the Board will do so in its decision herein.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for equitable 
disposition of the claims.

2.  The veteran initially filed a notice of disagreement as 
to an April 2000 rating decision that reduced his 60 percent 
disability evaluation for the residuals of a lumbar 
laminectomy to 20 percent; there is no documentation of 
record to demonstrate receipt of a substantive appeal to the 
Board within 60 days following issuance of the February 2001 
statement of the case or within one year of the 
aforementioned rating decision.

3.  On November 1, 2001, the RO received medical evidence 
accepted as an informal claim of entitlement to an increased 
evaluation for the residuals of a lumbar laminectomy; such 
was the first evidence or documentation received subsequent 
to the February 2001 statement of the case.

4.  Entitlement to an increased evaluation of 60 percent for 
the residuals of a lumbar laminectomy was established in a 
July 2002 rating decision, and assigned effective November 1, 
2001.

5.  A private medical record dated November 6, 2000, when 
considered in conjunction with clinical interpretation dated 
in March 2001, reflects that the residuals of a lumbar 
laminectomy were of such a severity at that point so as to 
more nearly approximate the criteria for assignment of a 
60 percent evaluation than a 20 percent evaluation.


CONCLUSIONS OF LAW

1.  No timely substantive appeal was received with respect to 
the April 2000 rating decision that reduced the veteran's 60 
percent disability rating for the residuals of a lumbar 
laminectomy to 20 percent, effective July 1, 2000.  38 
U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.302, 20.1103 (2003).  

2.  An effective date of November 6, 2000, and no earlier, is 
warranted for the assignment of a 60 percent disability 
evaluation for the residuals of a lumbar laminectomy.  
38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. § 3.400 
(2003); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Procedural Considerations 

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), and its implementing regulations, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003), is generally applicable to a claimant's request for 
VA benefits.   

The VCAA, in part, redefined the obligations of VA with 
respect to its duties to notify a claimant regarding the 
evidence needed to substantiate a claim and to assist a 
claimant in the development of a claim.  The United States 
Court of Appeals for Veterans Claims (Court) has mandated 
that VA ensure strict compliance with the provisions of the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
 
With regard to the first matter at issue on appeal, as to 
whether the veteran timely appealed an April 2000 rating 
decision that reduced the rating assigned to residuals of a 
lumbar laminectomy, the Board notes that the veteran's 
arguments center on his belief that he has consistently 
pursued the underlying issue of the appropriate percentage 
disability rating to be assigned to his low back disability 
since the time of the RO's April 2000 reduction of his 
rating.  At no time, however, has the veteran stated that he 
actually filed a substantive appeal to the Board with respect 
to the April 2000 rating decision.  As such, the factual 
evidence is not dispositive in this matter, nor has he 
submitted evidence showing VA receipt of a timely substantive 
appeal.  Thus, resolution of the timeliness matter is 
achieved by application of governing legal authority to the 
undisputed facts.  The Court has held that the enactment of 
the VCAA does not affect matters on appeal when the question 
is limited to statutory interpretation.  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); cf. Smith v. Gober, 14 
Vet. App. 227, 231-32 (2000).  In any case, the veteran has 
been advised of the laws and regulations governing the proper 
filing of an appeal to the Board and has been afforded 
opportunity to present evidence and argument relevant to such 
claim.  Because the issue is based on application of legal 
authority and not on any factual interpretation, however, no 
development is indicated.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).

As to the second issue on appeal, entitlement to an effective 
date earlier than November 1, 2002, for the residuals of a 
lumbar laminectomy, the Board notes that the Court, in 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), held that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court further held in Pelegrini 
that a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Id.  This new "fourth 
element" of the notice requirement was derived from the 
language of 38 C.F.R. § 3.159(b)(1) (2003).  

Here, the veteran received a detailed notice letter from the 
RO in November 2001, prior to the July 2002 rating decision 
now on appeal.  In this letter, although issued in relation 
to the veteran's claim for an increased rating for the 
residuals of a lumbar laminectomy, the RO explained to the 
veteran the nature of VA's newly expanded duties to notify 
and assist.  The RO did not specifically refer to the 
veteran's claim for an earlier effective date at that time, 
as the question of an earlier effective date was not raised 
until after the July 2002 rating decision, which assigned the 
veteran an increased rating for his low back disability, 
effective November 1, 2001.  Regardless, the RO subsequently 
undertook all notification and development actions required 
by the VCAA in support of the veteran's request for an 
earlier effective date, and then reviewed the claim pursuant 
to the VCAA.  
 
Specifically, the RO has notified the veteran of the 
information needed to substantiate his effective date claim, 
and has explained to him who was responsible for obtaining 
such information.  For instance, in the December 2002 
statement of the case and in the April 2003 supplemental 
statement of the case, the RO informed the veteran of the 
reasons for which his claim was denied, as well as the 
evidence considered in support of his claim.  As well, the RO 
notified the veteran of all pertinent regulations, including 
those involving VA's duties to notify and assist, and the 
requirements for assigning an earlier effective date for the 
award of an increased disability rating.  The RO also 
provided the veteran with an opportunity to submit additional 
evidence and to present additional argument in support of his 
claim throughout this appeal, to include after the issuance 
of the supplemental statement of the case.  At the time he 
was notified of certification of his appeal to the Board, he 
was further advised as to the procedures for submitting 
additional evidence and argument directly to the Board.  

Notably, in the December 2002 statement of the case, the RO 
included a recitation of the procedural history of the 
veteran's claim, the actions taken by the RO, the evidence 
received, the relevant laws and regulations, and VA's duties 
to assist under 38 C.F.R. § 3.159, with reference to the 
relevant VCAA cites in the United States Code.  After 
issuance of the supplemental statement of the case in April 
2003, the veteran was afforded the opportunity to submit 
additional evidence and argument in support of his claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003) (harmless error).  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, the Board holds that any 
error in not providing a single notice to the veteran 
covering all content requirements is harmless error. 

The Board further observes that the RO fulfilled its duty to 
assist the veteran in obtaining and fully developing all of 
the evidence relevant to his claim.  See 38 U.S.C.A. § 5103A 
(West 2002).  All evidence identified as pertinent to this 
claim has now been associated with the claims file, 
specifically, medical records denoting the veteran's physical 
condition in the year prior to the date of his claim for an 
increased rating.  The veteran has also not indicated that 
there are other relevant, outstanding medical records that 
need to be obtained and evaluated for his claim for an 
earlier effective date.  The Board notes that the veteran has 
recently submitted current treatment records concerning his 
disability.  Those records are not, however, relevant to his 
pending request for the assignment of an effective date prior 
to November 1, 2001, as the current level of disability 
experienced by the veteran is not relevant to that analysis 
under the law.  The RO has, in any case, developed the 
medical evidence to the extent necessary to equitably decide 
this claim.  The Board therefore finds that additional 
development of the evidence is unnecessary at this time.  

The Board also emphasizes that, in April 2003, the veteran's 
representative noted on the veteran's behalf that all 
information and existing evidence relevant to the claim and 
known to the veteran was of record, and that no further 
notice or assistance was necessary prior to review of this 
claim on appeal.  

Accordingly, in light of all of the above, the Board finds 
that it is appropriate to continue at this time with its 
decision as to the merits of both issues on appeal.

Whether a Timely Appeal was Received to the April 2000 Rating 
Decision

Before addressing the proper effective date to be assigned in 
relation to a July 2002 rating decision that increased the 
veteran's service-connected residuals of a lumbar laminectomy 
to 60 percent, the Board must first address the finality of 
the April 2000 RO rating decision that reduced the veteran's 
rating for this disability.  The veteran avers that he has 
continually pursued the matter of his entitlement to a 
preserved 60 percent evaluation for his low back disability 
since the RO's reduction of this rating from 60 to 20 percent 
in the April 2000 rating decision.  

As discussed in the Introduction, in this case, the RO did 
not list the timeliness issue separately in the July 2002 
rating decision, December 2002 statement of the case, or 
April 2003 supplemental statement of the case.  In Bernard v. 
Brown, the Court held that when the Board addresses in its 
decision a question that had not been addressed by the RO, it 
must consider whether the claimant has been given adequate 
notice of the need to submit evidence or argument on that 
question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby.  
Bernard, 4 Vet. App. 384, 392-94 (1993).

The cited appellate documents reflect a discussion of laws 
and regulations governing appellate requirements, to include, 
the timeliness of appeals, and, provide reasons and bases for 
the conclusion that no timely appeal was filed to the 
April 2000 rating decision, with reference to the facts of 
the case.  Furthermore, the veteran, in his notice of 
disagreement and substantive appeal relevant to the effective 
date matter before the Board, included argument directly 
relevant to the timeliness issue.  Based on the fact that he 
has been afforded appropriate notice and opportunity to 
respond on this issue, no prejudice results from the Board's 
disposition herein.

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.302 (2003).

A substantive appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or 
correspondence containing the necessary information.  The 
substantive appeal should set out specific arguments relating 
to errors of fact or law made by the agency of original 
jurisdiction in reaching the determination, or 
determinations, being appealed.  The Board will construe such 
arguments in a liberal manner for purposes of determining 
whether they raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination, or determinations, being 
appealed.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. § 
20.202.

A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the 
statement of the case to the appellant, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.302(b) (2003).

An application for review shall not be entertained unless it 
is in conformity with the provisions of law relating to 
appeals to the Board.  38 U.S.C.A. §§ 7105, 7108 (West 2002).

The following facts are not in dispute:  The RO reduced the 
rating assigned to the veteran's low back disability and 
notified the veteran of that determination and of his 
appellate rights by letter dated April 27, 2000.  The veteran 
filed a notice of disagreement in September 2000, and, the RO 
provided him with a relevant statement of the case in 
February 2001.  At that time, the RO clearly advised the 
veteran of the need to file a formal appeal to the Board and 
provided him with a VA Form 9.  The next correspondence in 
the file is date-stamped as received November 1, 2001, 
consisting of new medical evidence.  

The Board acknowledges the veteran's contention that he has 
continuously disagreed with the RO's April 2000 reduction of 
his disability rating.  The record, however, simply does not 
support the veteran's assertion.  As noted, there is nothing 
marked as received into the record after the statement of the 
case until the RO's receipt of medical records in November 
2001, some five months after expiration of the appeal period.  
The Board also notes that the veteran appears to have 
misunderstood the effect of his request for review by a 
Decision Review Officer.  Such review was accomplished in the 
form of the February 2001 statement of the case.  VA 
regulations require the veteran to have filed his substantive 
appeal by April 2001, a year after the mailing of the April 
2000 rating reduction decision, or within 60 days after the 
mailing of the February 2001 statement of this case on this 
matter.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 
20.302(b).  The veteran does not argue that he submitted a 
substantive appeal after the statement of the case and prior 
to November 2001.

In the course of this appeal, the veteran has been notified 
as to the reasons for finding that he did not file a timely 
appeal to the April 2000 decision.  Neither he nor his 
representative has offered any evidence that a timely appeal 
was, in fact, filed.  The Board also notes that the matter of 
the propriety of the reduction was not certified for appeal 
and there is no indication that the veteran has been informed 
or was otherwise led to believe that such matter was in 
appellate status.  Therefore, the Board may properly conclude 
that the veteran has not perfected his appeal with the 
submission of a timely substantive appeal to the April 2000 
RO decision, and the Board declines jurisdiction to decide 
this appeal.  See 38 U.S.C.A. § 7105(d)(3); cf. Gonzalez-
Morales v. Principi, 16 Vet. App. 556 (2003); Marsh v. West, 
11 Vet. App. 468 (1998).

As this action is now final, the 20 percent disability rating 
that resulted from the April 2000 decision also currently 
stands.  Accordingly, it is appropriate for the Board to now 
proceed with a decision as to the proper effective date to be 
assigned to the veteran's later increased rating to 60 
percent, as awarded in a July 2002 rating decision, and as 
effective from November 1, 2001.  

Entitlement to an Effective Date Earlier than November 1, 
2001, for a 60 Percent Evaluation for the Residuals of a 
Lumbar Laminectomy

The Board initially notes that many claims for an earlier 
effective date also include the question of whether there was 
clear and unmistakable error (CUE) in a prior final VA 
determination.  The Board, however, is not required to 
anticipate a claim for a particular benefit where no 
intention to raise it was expressed by the appellant.  See 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995); see also 
Brannon v. West, 12 Vet. App. 32, 34-35 (1998) ("[B]efore 
[the RO or Board] can adjudicate an original claim for 
benefits, the claimant must submit a written document 
identifying the benefit and expressing some intent to seek 
it.")  As discussed above, an April 2000 RO rating decision 
reduced the veteran's evaluation for his low back disability 
to 20 percent, effective in July 2000, and this decision is 
now final because of the lack of a timely substantive appeal 
of the issue to the Board.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 20.1103 (2003).  Although the veteran has 
requested an earlier effective date, he has at no time 
identified any error in the RO's application of the laws and 
regulations governing the assignment of percentage ratings, 
to include reductions, or, identified a mistake of fact in 
the April 2000 consideration of his rating status, so as to 
raise a claim of entitlement to revision of the prior rating 
decision based on CUE.  38 C.F.R. § 3.105(a); see Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993).  Therefore, this issue 
is not currently before the Board, and the laws and 
regulations governing the assignment of effective dates 
apply.  

Generally, the effective date of an evaluation and award of 
compensation, pension, or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase, will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a)  (West 
2002); 38 C.F.R. § 3.400(o)(1) (2003).  An award of increased 
disability compensation, however, shall be effective from the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if the claim for an 
increase is received within one year of such date; otherwise, 
the increase shall only be effective from the date of the 
claim.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. 
§ 3.400(o)(2) (2003); see also Harper v. Brown, 10 Vet. App. 
125, 126-7 (1997).  

In order for an effective date earlier than the date of claim 
to be assigned, however, the evidence must show that the 
disability had increased in severity within the prior year 
and warranted a higher rating.  VA must consider all the 
evidence in evaluating whether the disability in question 
increased in severity within one year prior to the date of 
the claim for an increase.  See Swanson v. West, 12 Vet. App. 
442 (1999); Hazan v. Gober, 10 Vet. App. 511 (1997).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4 (2003).  Separate diagnostic codes identify 
the various disabilities.  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred in or 
aggravated by service, and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1 (2003).

The RO determined that the current claim for an increased 
rating was received by the RO on November 1, 2001.  Such 
determination correctly reflects that after the veteran 
failed to perfect his appeal to the April 2000 decision, no 
correspondence or evidence was received by VA until November 
1, 2001.  Therefore, the earliest possible effective date 
that could be granted in the veteran's case would be one year 
prior to the date of this claim, or as of November 1, 2000, 
if it was factually ascertainable that the veteran's 
disability met the criteria for a 60 percent rating during 
that one-year period.  

At the time of the veteran's claim for an increased rating, a 
60 percent evaluation, the maximum available, was awarded in 
cases of pronounced intervertebral disc syndrome, involving 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).  The Board 
recognizes that the criteria applicable to rating service-
connected back disabilities have since been modified twice.  
See 67 Fed. Reg. 54345-54349 (August 22, 2002), effective 
September 23, 2002; see also 68 Fed. Reg. 51454-51458 
(August 27, 2003), effective September 26, 2003.  The 
modified criteria, however, are not applicable to the Board's 
analysis here of whether the 60 percent rating assigned to 
the veteran effective November 1, 2001, should be revised to 
an earlier date; that is, the modified criteria may not be 
applied retroactively because these criteria have specified 
effective dates later than the date of this increased rating 
claim.  See VAOPGCPREC 3-2000 (April 10, 2000).

The RO based its prior April 2000 reduction decision upon the 
results of a routine VA examination that was conducted in 
order to assess the veteran's level of impairment from his 
service-connected residuals of a lumbar laminectomy at that 
time.  This examination was conducted in November 1999, and 
included the results of a November 1999 x-ray evaluation.  
Based upon the findings obtained at this examination, the RO 
decided that it was appropriate to reduce the veteran's 
60 percent disability rating then assigned under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, to a new 20 percent disability 
rating.

At the time of the November 1, 2001, claim for an increased 
rating, private medical treatment records were submitted for 
review.  The Board finds that these medical records, in 
conjunction with other medical evidence of record dated after 
November 1, 2000, serve to establish that the veteran's 
disability had increased in severity within the year prior to 
the date of this claim.  

Specifically, a March 21, 2001, private treatment record 
reveals that the veteran's complaints of increased low back 
pain and numbness radiating into the left thigh, calf, and 
fourth and fifth toes, made worse with walking, standing, 
sitting or bending convinced his long-time treating 
physician, B. Brocker, M.D., of the likelihood of the 
recurrence of the veteran's herniated disc at L5-S1.  At that 
time, Dr. Brocker diagnosed lumbar radiculopathy, and 
referenced the results of electromyelogram and nerve 
conduction testing completed November 6, 2000 (also of record 
in the veteran's claims file).  Dr. Brocker immediately 
ordered the veteran to undergo a new magnetic resonance 
imaging test in light of the increased complaints and 
symptomatology.  The new test was performed on April 10, 
2001, and revealed central and left paracentral disc 
herniation at L5-S1, contacting the left nerve root, with 
scar tissue noted, and retrolisthesis of L5 with respect to 
S1.  The record reflects that the veteran returned to Dr. 
Brocker for further assessment on October 3, 2001.  In an 
October 11, 2001, statement, Dr. Brocker opined that his 
recent treatment, testing and evaluation of the veteran had 
convinced him that the veteran met the criteria for an 
increased 60 percent rating, based upon his review of VA's 
required symptomatology for the assignment of that rating.

With application of the benefit of the doubt doctrine, it is 
apparent to the Board that the veteran, after the November 
1999 VA examination which led to his reduced rating, began to 
thereafter again experience an increase in functional 
impairment related to his service-connected low back 
disability.  The record reveals that the veteran reported for 
regular assessment and treatment with Dr. Brocker.  The 
evidence shows, however, that it is beginning with the 
veteran's November 6, 2000 electromyelogram and nerve 
conduction testing results, as noted in the March 21, 2001, 
report, that Dr. Brocker decided that, based upon these test 
results and the veteran's increased complaints and 
symptomatology, more extensive diagnostic testing was 
necessary.  The evidence further indicates that the results 
of this testing confirmed Dr. Brocker's suspicions of a 
recurrence of the veteran's herniated disc, with nerve root 
impingement, which this physician opined to be the cause of 
the recently increased symptomatology.  Accordingly, the 
Board finds that the veteran underwent an increase in 
disability that more nearly approximates the criteria for a 
60 percent than a 20 percent evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, and that such was first 
ascertainable from the November 6, 2000, diagnostic test 
results, within a year prior to his November 1, 2001, claim 
for an increased rating in excess of 20 percent.  The veteran 
is therefore entitled to the assignment of an earlier 
effective date for this increased rating as of November 6, 
2000, the date of his electromyelogram and nerve conduction 
testing results.  This is the earliest medical evidence 
received after the April 2000 final rating decision but 
within a year prior to VA receipt of a claim for an increased 
evaluation.

The Board finds, however, that the assignment of an even 
earlier effective date for the 60 percent evaluation of the 
veteran's service-connected residuals of a lumbar laminectomy 
is not warranted here.  The earliest available medical 
evidence of neurological complications in line with this 
rating is the veteran's November 6, 2000, electromyelogram 
and nerve conduction testing results.  The only other 
potentially applicable evidence of record received subsequent 
to the RO's final April 2000 reduction decision is a 
September 2000 evaluation report from Dr. Brocker.  This 
report, however, is both outside of the one-year window 
available for the assignment of an earlier effective date in 
this case (from November 1, 2000 to November 1, 2001), and is 
not demonstrative of the increased symptomatology necessary 
for the 60 percent evaluation now assigned.  The November 6, 
2000, effective date established by the Board above, 
therefore, is the earliest date supported by the medical 
evidence of record.

When, after considering all the evidence, a reasonable doubt 
arises regarding a determinative issue, such as, in this 
case, whether the veteran met the criteria for a 60 percent 
rating for the residuals of a lumbar laminectomy in the year 
prior to November 1, 2001, the benefit of the doubt shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2003).  Having reviewed the evidence, the 
Board concludes that the facts presented in the record 
warrant the application of the reasonable doubt doctrine.  
The medical evidence establishes that it is at least as 
likely as not that the veteran did have such increased 
symptoms by November 6, 2000.  Therefore, resolving every 
reasonable doubt in favor of the veteran, an effective date 
of November 6, 2000, is warranted for the assignment of a 60 
percent disability rating.  


ORDER

A timely substantive appeal not having been received, the 
appeal with respect to the issue of the propriety of the 
April 2000 rating decision that reduced the veteran's 
60 percent disability rating for the residuals of a lumbar 
laminectomy to 20 percent, effective July 1, 2000, is 
dismissed.

An effective date of November 6, 2000, and no earlier, is 
granted for the assignment of a 60 percent disability 
evaluation for the residuals of a lumbar laminectomy, subject 
to the laws and regulations governing the award of monetary 
benefits.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



